DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 109396503, hereinafter ‘Wang’) in view of Phillips (US 5180260).
Regarding claim 1, Wang discloses a device capable of milling pen blanks, comprising a cutter head 1 having a body with a first end and a second end, with a set screw aperture 14 extending therethrough, capable of milling an outer edge and an inner sleeve of a pen blank. A coupling 15 is provided with an outer surface, said outer surface of the coupling adapted to be engaged with a rotating apparatus, said coupling being integrally formed with the first end of the body of the cutter head and extending outwardly from the first end. A tool 2 extends longitudinally outwardly from the second end of the body, wherein the tool is removably secured to the cutter head, and the tool extends orthogonally to the set screw aperture. A cutter 3 is detachably engaged with the body, wherein the cutter has at least one cutting edge that extends outwardly 
Phillips discloses a similar apparatus, wherein the detachable tool 30 is a reamer (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Wang by utilizing a reamer as the detachable tool, as taught by Phillips, depending on the state of the holes being prepared (i.e. if the inner diameter of the hole was not exactly the desired size, or had poor surface finish, one would be led to use a reamer as the tool). This reamer would slightly engage the inner sleeve of the pen blank to form the hole with the desired finished dimension.
Regarding claim 2, Wang discloses the cutter 3 having a plurality of cutting edges.
Regarding claim 3, Wang discloses the cutter 3 being selectively rotated relative to the second end of the cutter head to present one of the plurality of cutting edges for use.
Regarding claim 6, Wang discloses the tool/reamer of the device of claim 1 being detachably engageable with the cutter head.
Regarding claims 7 and 8, Wang does not disclose the reamer details as claimed.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Wang by incorporating the first and second sections, as well as the collar of the reamer of Phillips, to arrive at a tool able to ream holes larger than the hole provided in the cutter head, while still enabling the cutter head to chamfer the holes, and to ensure that the reamer is not moved too far to the rearward axial direction, so that the reamer still serves to center the device in the hole being formed.
Regarding claim 9, neither Wang nor Phillips explicitly disclose a diameter of a first section of the reamer.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of claim 1 by providing the reamer with a diameter at a first section of 7mm, 8.2mm, 10mm, 10.5mm, 11mm, 12.5mm, 3/8”, 15/32”, 25/64”, 27/64”, 31/64” or 33/64” depending on the overall dimensions of the tool and the hole being reamed.
Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
Regarding claim 10, the modified tool of claim 1, which incorporates the reaming tool of Phillips, discloses at least one flute 35 being provided at a first end of the reamer, remote from the body.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 109396503) and Phillips (US 5180260) as applied to claim 1 above, and further in view of Druschel (US 4218163).
Regarding claim 5, neither Wang nor Phillips explicitly disclose the material of the cutter.
Druschel discloses a similar tool, wherein the cutting element 30 is made from carbide if desired to provide the desired degree of hardness and durability, depending upon the nature of use of the tool (Col. 3, Lines 19-24).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to produce the cutter(s) of Wang which do not have a material disclosed, from carbide, as taught by Druschel, to provide a cutting element with a high degree of hardness and wear resistance.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (USPG 20170028582) in view of Wang et al. (CN 109396503) and Phillips (US 5180260).
Regarding claims 11 and 12, Campbell discloses a method of milling a pen blank, comprising providing a pen blank inherently comprising first and second opposite ends and an exterior surface extending between the first and second ends. A hole is then inherently drilled through the pen blank from the first end to the second end. A pen tube is then inserted into the hole (Abstract and Figs. 4B & 4C). The pen is then further machined on a lathe by rotating the pen blank (Paragraph [0041]). Campbell does not explicitly disclose the pen milling device and cutting action thereof.
Wang discloses a device capable of milling pen blanks having a cutter head 1 with a tool 2 extending outwardly therefrom. A coupling 15 is integrally formed with a first end of the body of the cutter head and extends outwardly therefrom, an outer surface of the coupling is adapted to attach to a rotating device. Wang discusses the use of drills and mills selected specifically depending on the condition of the holes being prepared, and mentions reaming (Paragraph [0030]), Wang does not explicitly mention the use of a reamer as the tool.
Phillips discloses a similar apparatus, wherein the detachable tool 30 is a reamer (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Wang by utilizing a reamer as the detachable tool, as taught by Phillips, depending on the state of the holes being 
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the tool of Wang in view of Phillips in the method taught by Campbell (i.e. the well-known subsequent machining steps discussed in Paragraph [0041]) to successfully machine a pen by attaching a rotating device to the coupling, insert the reamer into a bore of the pen tube through an opening in the second end of the pen blank, engaging the second end of the pen blank with a cutter 3 provided on the cutter head 1, rotating one of the pen milling device or the pen blank, cutting the first end of the pen blank with the cutter by contacting the first end of the pen blank with a first cutting edge on the cutter [claim 12], and removing all pen blank material from the first end of the pen blank to the first end of the pen tube with the cutter.
Regarding claim 13, as the tool of Wang is used in the method of claim 11, Wang discloses at least partially disengaging the cutter 3 from the pen milling device with the first cutting edge becomes dull, rotating/indexing the cutter relative to the cutter head, presenting a second cutting edge and securing the cutter to the pen milling device.
Regarding claims 14 and 15, Campbell discloses prior to inserting the pen tube, placing glue around a pen tube (Paragraph [0040]) and subsequently machining any excess glue away by any further machining steps (Paragraph [0041]).
Regarding claim 16, Campbell discloses the method further comprising turning the pen blank on a lathe, contacting the exterior surface of the pen blank with a 
Regarding claim 17, Wang discloses inserting a first section of the tool into a bore defined in the cutter head, aligning a flat portion 21 on the exterior surface of the tool with a set screw aperture 14 defined on the cutter head, inserting a set screw 4 through the set screw aperture and rotating the set screw until the tool is secured to the cutter head.
Accordingly, as the modified method of claim 11 utilizes the tool of Wang, prior to milling, the reamer would be inserted in this manner.
Regarding claims 18 and 19, Wang discloses the cutter 3 being an indexable cutting insert. Therefore, when the cutting edge is worn, the cutter would be disengaged and the insert would be indexed to a new, fresh cutting edge, and when all cutting edges have been expended, the insert would be discarded and a new cutter would be installed (Paragraphs [0028-0029]).
Accordingly, as the modified method of claim 11 utilizes the tool of Wang, when the cutting edges were worn, the cutter would be indexed or discarded and replaced in this manner.
Regarding claim 20, neither Campbell nor Wang disclose the reamer details as claimed.
Phillips discloses the reamer comprising a first section 31 of a first diameter and a second section 32 having a second section of a second diameter, wherein the second diameter is less than the first diameter. The cutter head defines a bore that is complementary to the second section. The reamer further comprises a collar (end faces 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device used in the method of claim 11 by incorporating the first and second sections, as well as the collar of the reamer of Phillips, to arrive at a tool able to ream holes larger than the hole provided in the cutter head, while still enabling the cutter head to chamfer the holes, and to ensure that the reamer is not moved too far to the rearward axial direction, so that the reamer still serves to center the device in the hole being formed.
Accordingly, during the tool insertion, the collar of the reamer would contact the second end of the cutter head and limit the depth of engagement of the reamer with the cutter head.
Response to Arguments
Applicant's arguments filed 05/11/2021 with respect to claims 1-3 and 5-20 have been fully considered but they are not persuasive. Applicant argues the integrated coupling of Wang is different than the coupling claimed, the combination of Wang and Phillips would not work for the intended purpose and that the combination of Wang and Phillips would mar or otherwise disfigure the internal pen tube. These arguments are respectfully traversed.
First, regarding the integrated coupling of Wang, Applicant identifies element 16, a threaded hole, as the coupling of the tool. This is incorrect. The threaded hole 16 serves to accept a set screw 4, which is threaded into/out of the hole to set the depth at 
Second, Applicant argues that the combination(s) of references would not work for the intended purpose. The language argued by Applicant “adapted for milling an outer covering and inner sleeve of a pen blank” (see Page 8, Lines 14-15) is not what is reflected in the claims. The claims require that the cutter head being adapted for milling an outer edge and inner sleeve of a pen blank. The tool of Wang is able to drill and chamfer the inner surface of a workpiece (see Paragraph [0008]), and is therefore more than capable of milling an outer edge (i.e. an outer edge of the through-hole in the pen blank) and an inner sleeve (i.e. the chamfer described in Wang) of a pen blank if desired.
Next, Applicant argues that the tool of Wang in view of Phillips functions differently than the claimed tool, because machining and removing material is different than the claimed language of being “adapted to slightly engage the inner sleeve of the pen blank”. The reamer of the modified tool of Wang in view of Phillips removing a slight bit of material of a pre-drilled hole reads on the claimed language of ‘slightly engage(ing) the inner sleeve of the pen blank'. Also, a reamer functions to finely finish a hole to final dimensions and finish that is rough-formed by a drill. Accordingly, it is not believed that reaming a pen blank would mar or disfigure it.
Applicant’s argument that the references of record cannot be combined because they teach away from each other (Page 8, Lines 25-26) is unclear, because no alleged 
Finally, Applicant argues that an insert has been installed in the pen blank, and this somehow prohibits the insertion of a reamer into the pen blank (Page 8, Lines 13-14).  It is noted that the features upon which applicant relies (i.e., the insertion of an insert and not a tube, through which a reamer is able to be passed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Alan Snyder/Primary Examiner, Art Unit 3722